Citation Nr: 0805225	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for epicondylitis of 
the right elbow, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to June 
1975.  The veteran was awarded the National Defense Service 
Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued an evaluation of 50 percent for migraine 
headaches, 10 percent for epicondylitis and denied 
entitlement to TDIU.  


FINDINGS OF FACT

1.  The service-connected migraine headaches are manifested 
by debilitating headaches that last for several days at a 
time, vomiting, dizziness, nausea, numbing of the fingers and 
sensitivity to light and noise.  

2.  The service-connected epicondylitis is manifested by 
flexion to 145 degrees, pain at 125 to 145 degrees of 
flexion, extension -10 to 0 degrees, fatigue, lack of 
endurance, aching and weakened grip.

3.  The medical evidence of record demonstrates that the 
veteran is unemployable due to her service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran is in receipt of the maximum schedular 
evaluation for her service-connected migraine headaches.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 38 C.F.R. 
§ 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2007). 

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected epicondylitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, DCs 5024, 5003 (2007). 

3.  The criteria for establishing entitlement to TDIU have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341(a), 4.3, 4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations - Generally

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
in such a case, however, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

Migraine Headaches

The veteran's migraine headaches disability is rated as 50 
percent disabling under DC 8045-8100.  The veteran states 
that she continues to have two to three migraines a week and 
that the migraines make her nauseous and affect her vision.  
She maintains that a higher rating is warranted.

Her most recent, VA examination occurred in December 2005.  
She reported having two to three headaches per week, 
sometimes lasting several days.  She also notes that her 
hands become numb during the migraines.  She stated that 
about once a year she has a migraine that requires urgent 
care treatment with injections.  She states that she has lost 
her jobs as a truck driver and as a school bus driver due to 
her migraines and has not been able to work since 2002.  The 
examiner stated that the veteran's "migraines were the most 
significant disabling condition regarding hindrance to her 
employment."  

DC 8045 provides that, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
higher under DC 9304, the criteria used to rate dementia due 
to head trauma.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  Dementia due to head trauma under DC 9304 is 
evaluated using the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130.  As this code would only 
allow a 10 percent evaluation, the veteran's migraine 
headaches has been evaluated under DC 8100.  

DC 8100 provides ratings from zero to 50 percent.  A rating 
of 50 percent is warranted when the migraines are frequent, 
completely prostrating and prolonged and lead to severe 
economic inadaptability.  The veteran is already evaluated at 
the maximum rating of 50 percent showing that her migraines 
are frequent and prolonged and have resulted in economic 
inadaptability.  Therefore, the veteran is not eligible for 
additional benefits for her migraine headaches.  The 
veteran's migraines are severe, but she already receives the 
maximum allowable evaluation under the law.  Therefore, the 
claim must be denied.

Epicondylitis 

The veteran's epicondylitis of the right elbow is rated as 10 
percent disabling.  She seeks a higher evaluation for 
epicondylitis, stating that she has lost strength in her 
right arm.

A review of the pertinent evidence of record reveals that the 
veteran has received several VA examinations.  A VA 
examination conducted in June 2000 shows that the veteran was 
experiencing pain at a 9 or a 10 on a scale of 1 to 10.  The 
elbow is aggravated by repetitive use, lifting, and shifting 
gears in her truck when she is at work.  The veteran reported 
that she lost her job due to her headaches and also because 
she cannot shift her truck gears any more due to the pain in 
her elbow.  She had flexion to 145 degrees, supination 85 
degrees, pronation 80 degrees and complained of pain with 
supination and pronation.  The x-rays taken of her right 
elbow were normal.  The diagnosis was right medial 
epicondylitis.

On VA examination in June 2003, the examiner noted the level 
of pain was 6 out of 10.  There is stiffness and swelling 
associated with her condition.  The elbow flexed from zero to 
145 degrees.  The examiner noted that she had quit her job a 
year before as a school bus driver due to pain in her right 
arm. 

In May 2004, VA examination revealed complaints of a burning, 
stinging pain in her elbow for several months preceding the 
examination.  She experienced some numbness and tingling 
extending to three fingers of the right hand, especially 
after lifting or other repetitive usage.  Her grip has 
weakened on the right side and she occasionally drops 
objects.  The examiner noted that her symptoms cause her to 
have a lack of endurance while driving.  

The veteran's most recent VA examination was conducted in 
December 2005.  The veteran complained of constant daily 
aching, throbbing, burning, and stinging around the right 
elbow.  The examiner noted flexion to 145 degrees, pain at 
125 to 145 degrees of flexion, and -10 to 0 degrees 
extension, fatigue and lack of endurance.  She reported 
flare-ups two to three times per year, where she needs to put 
her arm in a sling for several days and cannot use the arm.  
The examiner found that on repeated movements of flexion, 
lack of endurance and pain caused a slowing of motion and 
grimacing.  She was still able to reach 145 degrees but was 
noticeably affected.  The examiner noted that she is only 
able to lift light objects, such as a telephone.  The veteran 
stated that when she was working her elbow became aggravated 
when she used the gearshift and the school bus door handle.  
The examiner noted that it was not her elbow that interfered 
with her job, but rather her headaches.  

The veteran was evaluated under DC 5003 for degenerative 
arthritis.  DC 5003 provides that degenerative arthritis 
(established by x-ray findings) is to be rated on the basis 
of limitation of motion under the appropriate DC for the 
specific joint or joints involved.  38 C.F.R. § 4.17a, 
Diagnostic Codes 5003.  When there is some limitation of 
motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Id.  In the absence of limitation of motion, a 20 
percent rating is assigned for arthritis with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The elbow is 
considered to be a "major" joint.  38 C.F.R. § 4.45.

Under DC 5003, the veteran is not entitled to a higher rating 
as her x-rays were normal and there is no indication that two 
or more major joints or minor joint groups are involved.  The 
veteran is evaluated as 10 percent disabling due to her 
limited range of motion with pain.

It is also noted that separate ratings are warranted if the 
veteran has limitation of flexion (DC 5206) and limitation of 
extension (DC 5207) for disability of the same joint.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  As noted above, the 
veteran's disability picture does not meet the criteria.  The 
veteran has full extension and flexion of the right elbow.  
See 38 C.F.R. § 4.71, Plate I.  Under DC 5206, limitation of 
flexion to 110 degrees warrants a noncompensable evaluation, 
and under DC 5207, extension limited to 45 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, DCs 5206, 
5207.  As such, separate ratings are not warranted.

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination reports.  The June 
2000 VA examination report shows that the veteran experienced 
pain and aggravation on repeated use.  The May 2004 VA 
examination report shows that the veteran experienced pain 
for several months preceding the examination and a lack of 
endurance while driving.  
The December 2005 VA examination found that on repeated 
movements of flexion, lack of endurance and pain caused a 
slowing of motion and grimacing.  However, the VA 
examinations revealed no additional limitations on 
examination with repetitive use and no change in her range of 
motion.  The evidence does not show that the veteran's 
objective pathology along with her subjective complaints met 
the criteria for a higher rating.  See generally, Johnson v. 
Brown, 9 Vet. App. 7 (1996); 38 C.F.R. Part 4, DCs 5260, 
5261.

Furthermore, the Board has considered whether the veteran was 
entitled to a "staged" rating for her service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Nicholson, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  However, upon reviewing the pertinent 
evidence of record, the Board finds that, at no time during 
the pendency of this appeal has the veteran's service-
connected disability been more disabling than as currently 
rated.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service connected disabilities nor 
her advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine whether there are 
circumstances in this case apart from the non-service 
connected conditions and advancing age, which would justify a 
total disability rating based on unemployability.  In other 
words, the Board must determine if there are circumstances, 
apart from non-service-connected disabilities, that place 
this veteran in a different position than other veterans.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "Whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). 

The veteran has not been employed full time since 2002.  
Prior to 2002, she worked as a driver of a school bus, and 
prior to that, she was a truck driver.  The veteran is 
service connected for migraines, evaluated at 50 percent; 
depression, evaluated at 30 percent; and epicondylitis, 
evaluated at 10 percent.  In order to determine the total 
percentage rating for the veteran's service connected 
disabilities the combined ratings table must be consulted.  
See 38 C.F.R. § 4.25 (2007).  The veteran's total rating is 
70 percent.  As the veteran has a single rating over 40 
percent and an overall rating of 70 percent, the percentage 
requirements for TDIU are met.

The competent and credible evidence also shows that the 
veteran's service-connected disabilities render her unable to 
obtain and retain gainful employment.  By history it is noted 
that in the veteran's VA medical records, dated February 
1992, the examiner notes that the veteran missed 70-80 days 
of work the prior year due to her migraines.  

The veteran received a VA examination in April 2004 for her 
depression and reported that she had a lack of interest and a 
lack of motivation.  She reported that she stays home most of 
the time and does not want to associate with any friends.  
She reports a lack of appetite and eats once a day to keep 
her strength.  She sleeps about 4 hours a night and cannot 
get back to sleep after she wakes up.  She also has a history 
of having several crying spells in a day.  She says she has 
fits of anger and has come close to hitting people but has 
never hurt anyone.  She has periods where she has high energy 
and completes some pending projects, but denies mania.  She 
reports anxiety and chews on her nails when she gets very 
anxious.  Her husband has a history of alcohol abuse, which 
the examiner stated has also contributed to her depression.  
The examiner reported that the veteran was causally dressed, 
made good eye contact, was obese, had a blunt affect and was 
pleasant and cooperative.  Her speech was reported to be 
circumferential and she needed to be redirected at several 
points during the examination.  The examiner also suggested 
that an underlying bipolar hypomania might be present in the 
veteran.  She received a Global Assessment of Functioning 
(GAF) score of 60, indicating moderate impairment. 

In a December 2005 VA examination, the veteran reported that 
in 1999 while employed as a truck driver, she had a horrible 
migraine that caused her to become incapacitated.  While 
driving she had a migraine that caused her such pain, that 
even though she was only 10 miles away from her destination 
she needed to pull over and have someone else drive.  She 
stated that this incident caused her to become unemployed.  
She reported that in 2002 she attempted to work as a school 
bus driver, and managed to work through one school year, but 
had so many absences due to her migraines that she was "not 
allowed to continue with her job."  She stated that she has 
not been employed since then.  The examiner stated that her 
migraines are "frequent and incapacitating, such that she is 
not able to carry out regular employment, specifically as a 
driver, which is her occupation."  The examiner also noted 
that he found her migraine headaches to be the most 
significant disabling condition, regarding hindrance to 
employment, and could find no other significant condition.  

A January 2006 VA examination reports that the veteran is 
unable to concentrate on everyday activities, often loses 
things and has little to no pleasure from things that used to 
give her pleasure.  She also experiences anxiety.  She 
reports a loss of energy and fatigue on most days.  She 
states that she does not take drugs or drink alcohol 
excessively.  She beings projects that she does not finish.  
She stated that she often has thoughts of death and regards 
them as peaceful but denied thoughts of suicide.  She also 
reported a significant amount of irritability, which is 
demonstrated by difficulty sleeping.  She also stated that 
she "explodes over minor things."  The examiner reported no 
impairment in her ability to communicate.  The examiner 
diagnosed Axis I mood disorder and gave her a GAF score of 
45.  The examiner reported no change since her last 
examination and stated that treatment is not helping her 
current symptoms of depression.  The examiner also stated, 
"[t]here does not appear to be a change in the veteran's 
ability to be successfully employed." 

In addition to the foregoing, the veteran reports that her 
dizziness as a result of the migraines that makes it 
impossible to drive and her service-connected epicondylitis 
causes pain and interferes with her driving abilities.  
Repeated motions cause fatigue and weakened grip, and she 
could not shift her truck gears due to the pain in her elbow.  

Taken all together, the Board finds that the veteran's 
service-connected disabilities render her unable to obtain 
and retain gainful employment.  The veteran's debilitating 
attacks due to her migraines, pain, nausea, dizziness, 
fatigue, loss of concentration, irritability, and anxiety are 
acknowledged, as well as her symptoms due to depression.  In 
addition, the Board notes that the VA examinations support 
the proposition that meaningful employment would be virtually 
impossible.  As noted above, in December 2005, the examiner 
stated that her migraines are "frequent and incapacitating, 
such that she is not able to carry out regular employment, 
specifically as a driver, which is her occupation" and in 
January 2006, the examiner rendered a GAF scale score of 45, 
and seems to indicate that the veteran could not be 
successfully employed.

The Board notes that while the records indicate that the 
veteran is employed on an on-call basis, it is clear that 
this is marginal work and that she is not suited for full 
time employment.  As discussed above, the Court defines 
gainful employment as work which is "more than marginal and 
which permits the individual to earn a living wage."  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  This part time work is 
clearly not enough to earn a living wage.  In addition, the 
veteran notes in her notice of disagreement, dated July 2004, 
that she is no longer working on call because of her service-
connected disabilities. 

As the medical evidence supports the veteran's contentions 
that she is not able to work due to her service-connected 
disabilities, the Board finds that her service-connected 
disabilities preclude gainful occupation.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for TDIU is granted.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in her possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in April 2003 and March 2004 
prior to the adjudication of the claim.  The April 2003 
letter notified the veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating.  The March 2004 letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for TDIU.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private examiners and 
hospitals.  The VCAA letters of April 2003 and March 2004 
stated that she would need to give VA enough information 
about the records so that it could obtain them for her.  
Finally, she was told to submit any medical records or 
evidence in her possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), she was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the June 
2004 decision, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of her claim and 
her claim for TDIU was granted.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The April 2003 VCAA letter essentially advised the veteran 
that she could provide medical or lay evidence demonstrating 
a worsening or increase in severity of her disabilities and 
the effect that worsening has on her employment and daily 
life.  The letter also generally told the veteran that she 
may submit evidence such as lay statements, medical 
statements, employer statements, job application rejections, 
and any other evidence indicative of an increase in her 
disabilities or exceptional circumstances relating to the 
disabilities.  The letter did not discuss any diagnostic 
criteria related to an increased rating.

It is noted that in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

Regarding the lack of DC notice, in this case, the Board 
finds that the notice errors did not affect the essential 
fairness of the adjudication.  The veteran had actual 
knowledge of what was necessary to substantiate her claims 
for increased ratings, which is shown by her statements 
contending that the severity of her disabilities had 
increased in severity and by submitting supporting 
information and evidence in conjunction with her statements 
showing that her disabilities had worsened in severity and 
had limited her work duties.  Therefore, by way of the 
veteran's actual knowledge and the overall development of her 
claims throughout the pendency of this appeal, the errors of 
notice are non-prejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and treatment records.  VA also provided the 
veteran with several examinations in connection with her 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 50 percent disabling is denied.

Entitlement to an increased rating for epicondylitis of the 
right elbow, currently evaluated as 10 percent disabling is 
denied.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


